Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 21-24,26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orris et al. (US 2019/0215672) in view of Entis (US 2018/0033277).
Orris discloses a child protective vehicle door monitoring and warning system comprising a door opening monitor to provide an output on a vehicle door opening after ignition is turned off (par. 36), danger assessment subsystem for detecting child left inside a vehicle and communicating a warning to a user’s mobile device (par. 41), except for specifically stating that a warning will terminate once a user opens a vehicle door.
Entis teaches desirability of terminating a child left in vehicle alarm once a user opens a vehicle door (pars. 19-20), and also performing the action of closing the door when in proximity to the vehicle (par. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to terminate an alarm once a driver opened a door to retrieve a child and then closed the door as suggested by Entis in conjunction with a child left in vehicle alarm as disclosed by Orris, in order to avoid nuisance alerts once a child was safely retrieved from a vehicle interior.
Regarding claim 22, Orris teaches providing alert once mobile device is a set distance away from vehicle (par. 36).
Regarding claims 23-24, Orris teaches desirability of installing alert on an app of user mobile device (pars. 41,46).
Regarding claim 26, Orris teaches providing a visual indicator (par. 41).
Claim 29 is rejected for the same reasons as set forth above with regard to claim 21.
Claim 30 is rejected for the same reasons as set forth above with regard to claim 22.
2.	Claim  25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orris et al. in view of Entis and Lewis-Cheeks (US 2017/0043714).
Orris and Entis disclose a child safety system as set forth above with regard to claim 21, except for specifically stating that mobile device that warning is sent to is a key fob.
Lewis-Cheeks teaches desirability of sending a child left in vehicle alarm to a user mobile device in the form of a key fob (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an alert to a key fob as suggested by Lewis-Cheeks in conjunction with a child safety system as disclosed by Orris and Entis, in order that a driver could have been alerted by just carrying key fob in case they didn’t have a cell phone on their person.
3.	Claim s 27,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orris et al. in view of Entis and Daifotes (US 4,052,697.
Orris and Entis disclose a child safety system as set forth above with regard to claims 21 and 26, except for specifically stating that a vehicle with a child monitoring system includes a rotatable flag.
Daifotes teaches desirability of providing a rotatable flag with a vehicle in order to provide alert to nearby persons of emergency associated with vehicle (abstract, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to provide a warning flag as suggested by Daifotes in conjunction with a vehicle with a child monitoring alert as disclosed by Orris and Entis, in order that more comprehensive vehicle warnings could have been provided at a vehicle of different types of emergency conditions.
Regarding claim 28, Daifotes teaches placing flag above vehicle (Fig. 1).
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Regarding arguments filed with the response on 5-4-21, Entis discloses the concept of terminating a child left in vehicle alarm once both a vehicle door is opened and also closed by a person in proximity to the vehicle.
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689